Moyer, C.J.,
dissenting. In concurring with the dissent authored by Justice Cook I write to express my concern that a majority opinion would so easily disregard the clear direction of the General Assembly in its amendment of R.C. 3599.36. The majority attempts to confine its holding to the confusion created by *519the “mixed signals from the General Assembly.” One can only hope that it will be so confined. But, as is true in so many issues decided by a Supreme Court, the majority opinion produces implications far beyond the facts of this case.
As observed in Justice Cook’s dissent, boards of elections and others responsible for efficient and fair elections will not know when “substantial” compliance with a clear statutory mandate is sufficient or whether actual compliance is required. With one opinion, we have obfuscated a rule of statutory construction and principles upon which an important body of election law has been developed.
I respectfully dissent.
Cook, J., concurs in the foregoing dissenting opinion.